Berdon, J.,
dissenting. The court, by failing to grant certification1 in this case, underscores the increasing irrelevance that mental illness has today in the criminal law of this state. The fact that this court will let stand a trial court’s acceptance of the defendant’s plea that led to a finding of guilt when he was probably mentally ill and certainly heavily medicated with psychotropic drugs greatly troubles me. This injustice was further compounded by the trial court’s refusal to allow the defendant to withdraw his plea.
The majority claims that this opinion mischaracter-izes the trial court proceedings. Although the majority has reprinted a substantial portion of the trial court record, I believe that the lengthy quotes relied on by the court indicate that it has missed the point raised by the defendant’s claim. Apparently, the majority believes that the purpose of this dissent is to prove the *127defendant’s insanity, and the majority accordingly relies on various colloquies that it believes are inconsistent with an insane mind. The reason that I would grant certification, however, is not a claim that the defendant has somehow proved, based on a cold record, that he was incompetent at the time of his plea. The defendant makes no such claim. Instead, I would grant certification because the circumstances before the trial court, as set out in this dissent, raised a troubling question of whether the defendant had the mental capacity to enter a guilty plea at the time of his plea2 and, therefore, as a matter of law, the trial court should have either allowed the defendant to withdraw his plea or held an evidentiary hearing to determine whether he had been competent to enter a plea.
On October 28,1992, the defendant appeared before the trial court to enter a plea under the Alford doctrine3 to one count of first degree robbery under General Statutes § 53a-134. The trial court conducted a plea canvass pursuant to Practice Book §§ 711 through 713. The purpose of this canvass is to advise the defendant of his constitutional rights and ensure that the defendant is knowingly, voluntarily and intelligently waiving *128those rights. During this canvass, the trial court asked the defendant questions about his personal background, which the defendant answered. The trial court also asked the defendant: “Do you suffer from any illnesses of any sort?” The defendant answered in the affirmative. In the subsequent colloquy, the defendant indicated that he was being seen by a psychiatrist at Hartford Community Correctional Center, and had been prescribed three medications by the psychiatrist, “Benedyl,” “Malleril,” and “Tryliquon.”4 Furthermore, the defendant indicated that he was on all three medications at the time of this hearing. The defendant answered “yes” to the trial court’s suggestions that one of these drugs was to help him sleep, and another was a tranquilizer. As for the third drug, the defendant could only state: “I have black-outs and . . . some other thing, I don’t know.” At this point, the trial court stated: “Okay. All right. Do you understand that when you plead guilty you give up your right to a trial. . . ” and other questions designed to determine if the defendant understood his rights. The defendant responded with “yes” and “no” answers. The trial court then accepted the defendants plea and continued the matter for a pre sentence investigation and report.
At the next appearance, on November 17, 1992, the defendant filed two pro se written motions to withdraw his plea and discharge his attorney. The first pro se motion indicated that the plea was invalid because the defendant was “unable to comprehend the procedure before the court and the nature of the charges.” The second pro se motion stated more directly that his attorney had “ill-advised the defendant by having him plea[d] guilty under the influence of mind altering drugs” and had “neglected to inform the Court that there was a request for psychiatric evaluation and determination *129for [the Connecticut alcohol and drug abuse commission].” The defendant’s attorney also indicated his intention to file a motion to withdraw the defendant’s plea, and asked for a continuance for this purpose. The attorney informed the court that the defendant had been psychiatrically evaluated that day, and the psychiatrist was preparing a report.
The trial court stated that he would not hear the various motions or proceed with sentencing until the next court date so that the report would be available. The state requested that the pro se motion to dismiss counsel be heard immediately to prevent unnecessary delay. In response to the court’s inquiry with regard to this motion, the defendant stated that he had been “coerced” into his plea because he had been on drugs at the time of the plea. The trial judge indicated that he had read the transcript of the plea canvass and stated to the defendant: “You indicated to me ... in response to my questions [at the canvass], that you understood my questions.” The defendant answered: “Well see . . . but, I’m going to tell you, that sometime the drugs that I was on or the drugs that they give me have me submit or commit myself to saying things or doing things that I’m not aware of. And I was trying to . . . .” The trial court interrupted the defendant and stated: “All right. That’s what you mean by number two, in your Motion to Dismiss Counsel, is that right? . . . That’s what you’re talking about.” The defendant answered: “Yes.” The trial court then stated that it was not going to rule on the motions until the next hearing date.
On December 9, 1992, the defendant returned to court. The presentence investigation report contained the psychiatric evaluation. It indicated that the defendant had been severely drug dependent for more than ten years, and suffered from a “psychotic disorder of a schizophrenic or schizoaffective nature,” for which *130the defendant was prescribed “psychotropic medication, Trilafon, Mellaril and Stelazine.”5 The report concluded that the defendant was “a seriously ill patient who is in need of extensive inpatient evaluation and therapy” and strict outpatient monitoring, medication, counseling and drug screening following “a prolonged hospital stay.” Nevertheless, the defendant’s attorney did not address the issue of the defendant’s competency to enter a plea, instead merely arguing that the trial court should allow the withdrawal of the plea because it had failed to advise the defendant as to a mandatory minimum sentence. The defendant did not speak. The trial court proceeded to sentencing, and only then did the defendant’s attorney refer to the report, characterizing the defendant as “severely mentally ill” based on a discussion he had engaged in with his nurse-practitioner wife regarding the identity and daily dosages of the psychotropic drugs his client had been prescribed.6 The trial court sentenced the defendant to a term of imprisonment of eight years, suspended after five, with mandatory inpatient evaluation and *131treatment following release from prison. The trial court did not address either of the pro se motions filed by the defendant on November 17, 1992.
“Because every valid guilty plea must be demonstrably voluntary, knowing and intelligent, we require the record to disclose an act that represents a knowing choice among available alternative courses of action, an understanding of the law in relation to the facts, and sufficient awareness of the relevant circumstances and likely consequences of the plea.” State v. Watson, 198 Conn. 598, 604, 504 A.2d 497 (1986); see General Statutes § 54-56d (a) (establishing competency standard for criminal proceedings); Dusky v. United States, 362 U.S. 402, 80 S. Ct. 788, 4 L. Ed. 2d 824 (1960). During the plea canvass, the trial court was informed that the defendant was receiving psychiatric treatment and had been on three different medications at the time of the plea. These representations gave the trial court “reason to suspect” that the defendant’s psychiatric problems and the three medications he had taken “might impinge upon the accused’s capacity to enter a voluntary and intelligent plea.” United States v. Parra-Ibanez, 936 F.2d 588, 595 (1st Cir. 1991); see Spikes v. United States, 633 F.2d 144, 145 (9th Cir. 1980), cert. denied, 450 U.S. 934, 101 S. Ct. 1399, 67 L. Ed. 2d 369 (1981). Therefore, the trial court had an independent duty, under Pate v. Robinson, 383 U.S. 375, 384-85, 86 S. Ct. 836, 15 L. Ed. 2d 815 (1966), to order, on its own, an evidentiary hearing, or at least make some reasonable further inquiry; United States v. Cole, 813 F.2d 43, 47 (3d Cir. 1987); for the purpose of determining, under the circumstances, whether the defendant could knowingly, voluntarily and intelligently waive his constitutional rights by pleading guilty under the Alford doctrine.7
*132The trial court, however, neither called for an evidentiary hearing nor made reasonable inquiry at any stage of these proceedings. It did not “inquire what dosages of [the three psychotropic medications the defendant] . . . had ingested and what effects, if any, such medications might be likely to have on [the defendant’s] clear-headedness.” United States v. Parra-Ibanez, supra, 936 F.2d 596. The trial court’s questions addressed to the defendant regarding his ability to understand the proceedings and the defendant’s generally monosyllabic answers to these questions at the time his plea was accepted constitute a wholly inadequate substitute for a full inquiry into the defendant’s capacity knowingly, voluntarily and intelligently to waive his constitutional rights. “[A] court may not rely on the defendant’s subjective appraisal of his own capacity or on the court’s personal observations of the defendant” when there are factual allegations that, if true, would require a Pate hearing. State v. Watson, supra, 198 Conn. 605.8
*133Even if the trial court acted within its discretion in accepting the defendant’s plea without holding an evidentiary hearing to inquire into the effects of the defendant’s mental illness and medications on the voluntariness of the plea, the trial court should have granted the defendant’s motion to withdraw his plea. A defendant is allowed as of right to withdraw a plea if “[t]he plea was involuntary . . . .” Practice Book § 721 (2). In the November proceeding, the trial court learned that the defendant had been evaluated by a psychiatrist that day, and the defendant represented through written motion and oral statement that he wished to withdraw his plea and discharge his attorney because the attorney gave him poor advice and allowed him to plead while heavily medicated and unable to comprehend the proceedings. In the December proceeding, the trial court had before it the promised psychological evaluation, which clearly indicated that the defendant was mentally ill and confirmed that the defendant had been taking three different psychotropic *134drugs.9 At both of these proceedings, the trial court had sufficient evidence before it to question the defendant’s competency at the time of the plea canvass. Under the circumstances, the trial court should have “followed the universal practice in this State ... to exercise . . . discretion in favor of the accused, and to permit him to change his plea and have a jury decide the question of his guilt.” (Internal quotation marks omitted.) State v. Brown, 157 Conn. 492, 497, 255 A.2d 612 (1969).
Finally, the fact that the defendant had pleaded under the Alford doctrine makes it particularly unjust to uphold this conviction. The defendant was not admitting that he was guilty of the crimes charged. Instead, an Alford plea represents a strategic choice in view of a defendant’s chances of prevailing at trial given the state’s factual basis for the plea, the exposure to imprisonment on the charged crime, the potential for the state to file other charges and all other relevant circumstances. This strategic choice is little more than a farce if the defendant was incompetent at the time he made the decision to plead.10
*135The upholding of the defendant’s conviction by the failure to grant certification from the summary affirmance of the defendant’s conviction by the Appellate Court11 is evidence that this court ascribes no practical relevance to the defendant’s mental capacity and its effect on the voluntariness of his plea. Today we add Gregory Blue’s name to the growing list of defendants who have been subjected to the harsh procedural and substantive rules regarding criminal culpability that are employed by this court. State v. Patterson, 229 Conn. 328, 641 A.2d 123 (1994); State v. Medina, 228 Conn. 281, 636 A.2d 351 (1994); State v. Joyner, 225 Conn. 450, 625 A.2d 791 (1993); State v. Raguseo, 225 Conn. 114, 622 A.2d 519 (1993); State v. Stanley, 223 Conn. 674, 613 A.2d 788 (1992). These cases fail to honor this state’s proud history of trying and punishing only those individuals who are competent at the time of the commission of the crime, at the time of the trial, and at the time of punishment itself. See State v. Joyner, supra, 487-92 (Berdon, J., dissenting); id., 489 (“Five short years after the adoption of the constitution of 1818, Justice Swift wrote: ‘[I]t is the reason of man that makes him accountable for his actions, and where there is no reason there is no crime . . . .’ 2 Z. Swift, A Digest of the Laws of the State of Connecticut [1823] p. 361 . . . .”).
Justice Blackmun recently wrote with regard to the upholding of a death sentence predicated on the defendant’s guilty plea and refusal to put on mitigating evidence at the capital sentencing hearing: “To try, convict, and punish one . . . helpless to defend himself contravenes fundamental principles of fairness and *136impugns the integrity of our criminal justice system. I cannot condone the decision to accept, without further inquiry, the . . . ‘choice’ of a person who was so deeply medicated and who might well have been severely mentally ill.” Godinez v. Moran, U. S. , 113 S. Ct. 2680, 2696, 125 L. Ed. 2d 321 (1993) (Blackmun, J., dissenting). Neither could I, and accordingly I would grant the defendant’s petition for certification.

 The issues the defendant presented in his petition for certification are as follows: (1) “Whether the Appellate Court correctly decided that there was no error in the trial court’s acceptance of [the] defendant’s Alford plea and/or the trial court’s refusing to let him withdraw said plea, the defendant having claimed that there was inadequate assurance that the plea was intelligently, knowingly and voluntarily made?”
(2) “Whether the Appellate Court correctly decided that there was no error to be found in [the] defendant’s claim that the trial court failed to exercise its discretion to see if it seemed fair and just to allow [the] defendant to withdraw his plea?”


 I note that the majority, to bolster its claim that the defendant was competent to enter a plea, relies on colloquies between the defendant and the trial court that took place weeks after the defendant appeared before the trial court and pleaded guilty. The appropriate focus is, of course, on the circumstances indicating the defendant’s competency at the time of his plea. I cannot join the majority in its view that the defendant’s answers to various questions on November 17 and December 9, 1992, indicating, among other things, an apparent surface understanding of the law of larceny, are sufficient to prove that he was competent to plead guilty in September of that year when he was under potent psychotropic medication. Instead, I find that the question is sufficiently in doubt and that the trial court should have allowed the defendant to withdraw his plea or conducted a hearing to determine the reliability of that plea.


 “An Alford plea allows a defendant in a criminal case to consent to punishment as if he were guilty without his express acknowledgment of his guilt.” State v. Watson, 198 Conn. 598, 601 n.3, 504 A.2d 497 (1986); see North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).


 The transcript of the plea canvass indicates that “Malleril” and “Tryliquon” were phonetic spellings. See footnote 5.


 In all probability, the “Tryliquon” and “Malleril” referred to in the transcript of the plea canvass; see footnote 4; were the “Trilafon” and “Mellaril” of the psychiatrist’s report. By reference to the Physician’s Desk Reference, the trial court could have determined that “Trilafon,” “Mellaril,” and “Stelazine” are prescription medications for the “management of the manifestations of psychotic disorders.” Physician’s Desk Reference (48th Ed. 1994) pp. 2172, 2058, 2279.


 Defense counsel stated to the trial court: “I’ve looked closely at [the psychiatrist’s] report as well which I’ve submitted to the court, and it just so happens that I read this report on Monday evening when I was at home. I noticed that [the defendant] is on medication Trilafon, Mellaril and Phenelzine. Ordinarily, I do not discuss these cases with my wife, but she is a nurse practitioner, somebody who administers diagnosis, who handles medications every day, and I said, what are these medications. She quickly agreed with what [the psychiatrist] had said, they’re very strong psychotropic medicines. She was surprised that anybody would be on all three. She was surprised at the level of the dosages which are shown in [the defendant’s] medical report. She said, your client is severely mentally ill.” Defense counsel presumably was referring to the “Stelazine” referenced in the report when he said “Phenelzine.”


 The majority believes that this inquiry was unnecessary, in part because neither the trial court nor the defendant’s attorney “had any perception *132that, despite the presence in his system of medications, the defendant did not understand what he was doing” and the record is “susceptible of the inference that the medications helped, rather than hindered, the defendant in understanding the proceedings and their consequences for him.” Again, the court holds the defendant to a burden of proving his insanity based on a cold record. From that skewed perspective, the majority could uphold any plea proceeding. The defendant’s burden, however, is simply to raise a sufficiently serious question regarding his competency to enter a plea that the trial court should have either allowed him to withdraw his plea or ordered an evidentiary hearing. Had the trial court held such a hearing, it would have had a meaningful basis for its “perception” regarding the defendant’s understanding of the proceedings. Furthermore, had the trial court held such a hearing, there would be no occasion to discuss the questionable “inference” divined from the record by the majority that the medication helped the defendant in understanding the proceedings.


 The majority relies on this court’s decision in State v. Watson, supra, 198 Conn. 598, upholding a trial court’s failure to hold a competency hearing and subsequent denial of a request to withdraw a plea where the defendant had been treated by a psychiatrist and taking medication.
I recognize that Watson sets a high standard, requiring “substantial evidence of mental impairment” to be shown before a trial court assumes an *133affirmative duty of holding a hearing to ascertain the defendant’s competency to enter a plea. Id. I do not, however, believe that this standard is an appropriate interpretation of our statutory, Practice Book and constitutional safeguards regarding the necessity that a plea be the product of a knowing, voluntary and intelligent decision by a competent defendant. See, e.g., United States v. Parra-Ibanez, supra, 936 F.2d 595 (interpreting Rule 11 of the Federal Rules of Criminal Procedure and reversing conviction because the trial court did not make searching inquiry after the defendant stated at canvass that he had “ ‘been under the care of a doctor for a mental or emotional condition,’ ” and had, within the previous twenty-four hours, taken three medications); United States v. Cole, supra, 813 F.2d 46. Therefore, regardless of whether the defendant would “prevail” under Watson, I would grant certification so that this court could reevaluate the standard set out in that case. As this court pointed out in Statewide Grievance Committee v. Whitney, 227 Conn. 829, 843 n.22, 633 A.2d 296 (1993), plea bargaining is an important element of our system of criminal justice. To protect the integrity of these proceedings, at which defendants waive fundamental constitutional rights, we should set a reasonable standard governing the duty of trial courts to inquire into the competency of defendants who seek to plead guilty.


 The state argues that the defendant did not raise, at the December hearing, his mental illness and medicated status as a ground for withdrawing his plea. Nevertheless, the trial court had the psychiatrist’s report and the defendant’s written pro se motion to withdraw his plea, which had not been acted on. I cannot uphold the conviction of a person on the ground that his appointed counsel acquiesced in the proceedings—particularly in light of the defendant’s pro se motion to dismiss his counsel which stated that his plea was involuntary because the defendant had been under the influence of “mind-altering drugs.”


 This is particularly so in view of the fact that a colloquy between the state, defense counsel and the trial court indicated that the defendant’s criminal record was composed of crimes under various aliases that the state charged to the defendant, but it was unclear how many were accurate, and therefore it was unclear whether the defendant was exposed to a serious felony offender charge because of these former convictions. The trial court noted on the record that this exposure was a major factor, if not the predicate, for the plea. Therefore, the decision to plead was a complex one; to *135uphold this “choice” under circumstances indicating a high probability that the defendant was mentally ill and heavily medicated at the time is particularly unjust.


 The entire opinion of the Appellate Court reads as follows: “The judgment is affirmed.” State v. Blue, 33 Conn. App. 941, 942, 638 A.2d 1098 (1994).